___________

                                    No. 96-1761/2447
                                       ___________

Bob Hope,                                   *
                                            *
               Appellant,                   *
                                            * Appeal from the United States
     v.                                     * District Court for the
                                            * Eastern District of Arkansas.
United States of America,                   *      [UNPUBLISHED]
                                            *
               Appellee.                    *
                                      ___________

                         Submitted:   October 30, 1996

                             Filed:   November 4, 1996
                                      ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     In       this   consolidated   appeal,    Bob   Hope   challenges   the   district
          1
court's       denial of his 28 U.S.C. § 2255 motion (No. 96-1761) and               his
motion for discovery (No. 96-2447).            Having reviewed the record and the
parties' briefs, we conclude Hope is not entitled to section 2255 relief,
and accordingly affirm the judgment in No. 96-1761.             See 8th Cir. R. 47B.
As Hope filed his discovery motion            after filing the notice of appeal in
his section 2255 action, the district court lacked jurisdiction to consider
and rule on the motion.        Thus, we dismiss appeal No. 96-2447.


     A true copy.


               Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Henry Woods, United States District Judge for
the Eastern District of Arkansas.